Citation Nr: 0115779	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  98-16 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for residual scars on 
the leg.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for hiatal hernia.

5.  Entitlement to service connection for a sinus disorder.

6.  Entitlement to service connection for residuals of a disc 
injury to the low back.

7.  Entitlement to service connection for a right shoulder 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for a 
psychiatric disorder, residual scars on the leg, a left knee 
disorder, hiatal hernia, a sinus disorder, residuals of a 
disc injury to the low back, and a right shoulder disorder.


FINDING OF FACT

A substantive appeal as to the claims for service connection 
for a psychiatric disorder, residual scars on the leg, a left 
knee disorder, hiatal hernia, a sinus disorder, residuals of 
a disc injury to the low back, and a right shoulder disorder 
was not filed within 60 days from the date the statement of 
the case was issued or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed.


CONCLUSION OF LAW

The veteran did not submit a timely substantive appeal 
following the February 1997 RO rating determination.  
Accordingly, the request for review on appeal for service 
connection for a psychiatric disorder, residual scars on the 
leg, a left knee disorder, hiatal hernia, a sinus disorder, 
residuals of a disc injury to the low back, and a right 
shoulder disorder is dismissed.  38 U.S.C.A. §§ 7105, 7108 
(West 1991); 38 C.F.R. §§ 20.202, 20.302(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered is whether the veteran 
timely entered an appeal following the February 1997 rating 
decision, which denied service connection for a psychiatric 
disorder, residual scars on the leg, a left knee disorder, 
hiatal hernia, a sinus disorder, residuals of a disc injury to 
the low back, and a right shoulder disorder.  If the veteran 
has not filed a timely appeal, then his appeal fails.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

VA imposes duties on a veteran seeking VA compensation.  If 
the veteran disagrees or is dissatisfied with a determination 
by the agency of original jurisdiction, the veteran has a duty 
to express disagreement with a decision of the VA by filing a 
notice of disagreement and to timely perfect the appeal by 
filing a substantive appeal following the issuance of a 
statement of the case.  See 38 C.F.R. §§ 20.201, 20.202, 
20.302(a), (b) (1998).  As to the first step of initiating 
appellate review, the veteran is to submit a notice of 
disagreement within one year from the date that the agency 
mails notice of the determination to the veteran.  See 
38 C.F.R. § 20.302(a).  After the preparation and mailing of 
the statement of the case, the veteran then has the burden to 
submit a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
1991); see 38 C.F.R. § 20.302(b).

The law provides:

Appellate review will be initiated by a 
notice of disagreement and completed by a 
substantive appeal after a statement of 
the case is furnished as prescribed in 
this section.

Except in the case of simultaneously 
contested claims, notice of disagreement 
shall be filed within one year from the 
date of mailing of notice of the result 
of initial review or determination. . . .

If no notice of disagreement is filed in 
accordance with this chapter within the 
prescribed period, the action or 
determination shall become final and the 
claim will not thereafter be reopened or 
allowed, except as may otherwise be 
provided by regulations not inconsistent 
with this title. . . .

Where the claimant, or the claimant's 
representative, within the time specified 
in this chapter files a notice of 
disagreement with the decision of the 
agency of original jurisdiction, . . . 
such agency shall prepare a statement of 
the case. . . .

The claimant will be afforded a period of 
sixty days from the date of the statement 
of the case is mailed to file the formal 
appeal. . . . The agency of original 
jurisdiction may close the case for 
failure to respond after receipt of the 
statement of the case, but questions as 
to timeliness or adequacy of response 
shall be determined by the Board of 
Veterans' Appeals. 

38 U.S.C.A. § 7105 (West 1991) (emphasis added); see also 
38 C.F.R. § 20.302(b).  

As to the claims for service connection for a psychiatric 
disorder, residual scars on the leg, a left knee disorder, 
hiatal hernia, a sinus disorder, residuals of a disc injury to 
the low back, and a right shoulder disorder, the RO informed 
the veteran of a decision on February 6, 1997.  A notice of 
disagreement was received by the veteran on September 23, 
1997.  The RO mailed a statement of the case on March 12, 
1998.  In the statement of the case, the veteran was informed 
of the following:

To complete your appeal, you must file a 
formal appeal.  We have enclosed VA Form 9, 
Appeal to the Board of Veterans' Appeals, 
which you may use to complete your appeal.  
We will gladly explain the form if you have 
questions.  Your appeal should address:

? The benefit you want
? The facts in the statement of the case 
with which you disagree; and
? The errors you believe we made in 
applying the law. . . .

You must file your appeal with this office 
within 60 days from the date of this letter 
or within the remainder, if any, of the 
one-year period from the date of the letter 
notifying you of the action you have 
appealed.  If we do not hear from you 
within this period, we will close your 
case.  If you need more time to file your 
appeal, you should request an extension 
before the time limit for filing your 
appeal expires. . . . 

The VA Form 9 was received at the RO on October 5, 1998.  The 
Board holds that this was not a timely filed substantive 
appeal as to the claims for service connection for a 
psychiatric disorder, residual scars on the leg, a left knee 
disorder, hiatal hernia, a sinus disorder, residuals of a 
disc injury to the low back, and a right shoulder disorder.  
See 38 U.S.C.A. §§ 7105(d)(3), 7108; 38 C.F.R. § 20.302(b).

Regulations provide that a substantive appeal consists of a 
properly completed VA Form 9, "Appeal to Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202.  Section 20.202 states 
specifically that "[p]roper completion and filing of a 
[s]ubstantive [a]ppeal are the last actions the veteran needs 
to take to perfect an appeal."  Id.  If there is a failure to 
comply with the law or regulations, it is incumbent on the 
Board to reject the application for review on appeal.  
38 U.S.C.A. §§ 7105(d)(5), 7108 (West 1991).

Here, the RO informed the veteran in the March 12, 1998, 
statement of the case that he was to perfect his appeal within 
60 days from the date of this letter or within the remainder 
of the one-year period, if any, from the date of the rating 
decision.  Thus, the 60-day period following the issuance of 
the statement of the case expired on May 11, 1998.  The one-
year period following the issuance of the rating decision 
expired on February 6, 1998.  The veteran submitted a 
substantive appeal for the claims for service connection for a 
psychiatric disorder, residual scars on the leg, a left knee 
disorder, hiatal hernia, a sinus disorder, residuals of a disc 
injury to the low back, and a right shoulder disorder in 
October 1998, which does not fall within either the 60-day 
period or the one-year period.  Thus, the substantive appeal 
was not timely filed.

The Board notes that it sent the veteran a letter in April 
2001, informing him of the Board's consideration of his appeal 
as to the claims for service connection for a psychiatric 
disorder, residual scars on the leg, a left knee disorder, and 
hiatal hernia.  At the time, this Board Member failed to 
recognize that the veteran had not perfected appeals as to all 
the issues addressed in the February 1997 rating decision.  In 
response to the April 2001 letter, the veteran replied 
stating, "The VA Form 9 was filled out and sent within the 
sixty-day period."  The Board finds that the veteran's 
response is all encompassing as to all the claims, and thus a 
second notification to the veteran as to the timeliness of the 
claims for service connection for a sinus disorder, residuals 
of a disc injury to the low back, and a right shoulder 
disorder is not necessary.  Therefore, because the veteran has 
been put on notice that his claims were going to be dismissed 
because of the lack of a timely substantive appeal, there was 
no violation of the veteran's procedural rights.  See Marsh v. 
West, 11 Vet. App. 468, 470-72 (1998); see also Bernard v. 
Brown, 4 Vet. App. 384 (1993); 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 19.34 (2000).

In the absence of a timely completed substantive appeal, the 
petition for appellate review as to the claims for service 
connection for a psychiatric disorder, residual scars on the 
leg, a left knee disorder, hiatal hernia, a sinus disorder, 
residuals of a disc injury to the low back, and  right 
shoulder disorder is rejected in accordance with 38 U.S.C.A. 
§ 7108.  Further, in the absence of a timely appeal, the 
February 1997 decision is final.  McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993); see Roy v. Brown, 5 Vet. App. 554 
(1993).


ORDER

The petition for appellate review as to the claims for 
service connection for a psychiatric disorder, residual scars 
on the leg, a left knee disorder, hiatal hernia, a sinus 
disorder, residuals of a disc injury to the low back, and a 
right shoulder disorder is dismissed.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

